Citation Nr: 0406211	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  97-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran had active service from March 1959 to January 
1963, and from July 1963 to April 1964.  Military personnel 
records associated with the claims folder in or about January 
1998 show that the veteran had 13 days of active duty for 
training in June 1964.  

By its decision of August 2003, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  An appeal followed to the United 
States Court of Appeals for Veterans Claims (Court) and the 
parties to the appeal thereafter moved the Court to vacate 
the Board's decision and remand the matter for compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court by 
its order of January 2003 granted the parties' motion.

Following entry of the Court's order and the return of the 
case to the Board, a change in representation of the veteran 
before the Department of Veterans Affairs (VA) was 
effectuated.  In this regard, it is noted that the veteran 
secured the services of an attorney for representation of his 
interests in this matter.  

In April 2003, the Board contacted the veteran in writing 
through his attorney for the purpose of ascertaining whether 
he desired to appear at another Board hearing in light of the 
fact that the individual who conducted the prior Board 
hearing in April 2002 was no longer employed by the Board.  
In his May 2003 response, the representative indicated that 
the veteran did not desire another Board hearing.  

In June 2003, the representative contacted the Board for 
assistance in obtaining a copy of the veteran's claims 
folder.  That was provided to the attorney by the Board in 
November 2003.  In the interim, the veteran's attorney 
requested an extension of time for submission of argument to 
the Board, and such extension was granted by the Board in 
November 2003.  Received by the Board in February 2004 was 
correspondence from the attorney indicating that no further 
evidence or argument was forthcoming.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

On the basis of the joint motion before the Court, further 
actions are found to be in order so that full compliance with 
the VCAA may be achieved.  Charles v. Principi, 16 Vet.App. 
370 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 186-87 
(2002).  Among the needed actions are notifying the claimant 
about the information and evidence not of record that are 
necessary to substantiate his claim; informing him about the 
information and evidence that VA will seek to provide; 
informing him about the information and evidence he is to 
provide; and requesting him to provide any evidence in his 
possession that pertains to the claim.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence is needed to substantiate his 
claim for entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD.  The veteran 
must also be notified of what portion of 
that evidence VA will secure, and what 
portion he himself must submit.  The RO 
should also advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  The 
RO should notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address whether the veteran 
has been prejudiced by the VA's issuance 
of VCAA notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation.

2.  Thereafter, the RO must readjudicate 
the merits of the claims of entitlement 
to service connection for an acquired 
psychiatric disorder, to include PTSD, 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA, its implementing regulations, 
and the opinions of Federal courts 
interpreting such body of law.  If the 
benefit sought on appeal remains denied, 
the veteran and his attorney must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural 
development.  No inference should be drawn regarding the 



final disposition of the claim in question as a result of 
this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




